Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 10/29/2021, and is a Final Office Action. Claims 1-20 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: determining, based on at least one of the first information or the second information, an event 
The claimed invention also recites the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: 
determining, based on at least one of the first information or the second information, an event associated with the user stopping consumption of the first content item being presented. This claimed limitation, under its broadest reasonable interpretation, covers performance in the human mind but for the recitation of generic computing elements- see below, and thus is still in the mental process category.   
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional limitations of a computing device/sensor(s)/data gathering (receiving, via one or more sensors, and while a first content item is presented to a user, first information associated with physical motion of the user and second information associated with an environment of the user). The computing device and the sensor(s) represent generic computing elements. Data gathering – i.e. receiving data via 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the additional elements of a computing device/sensor(s) represent generic computing elements that perform the respective claimed limitations; they are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. Data gathering represents insignificant extra-solution activity- i.e. gathering data via sensor(s) represents a well-known and commonly means of gathering data, as is known to one of ordinary skill in the art at the effective filing date of the invention. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 9, 16 are directed towards a system and computer readable medium that comprise similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1.  The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Roberts et al. (20120304206).
As per Claims 1, 16, Roberts discloses:
receiving, by a computing device, via one or more sensors, and while a first content item is presented to a user, first information associated with physical motion of the user (at least para 20: determine an ambient action of the user based on the motions of the user, the detected action occurs 
and second information associated with an environment of the user;   (determine “any other suitable determination associated with the user,…and/or the user’s surroundings” – at least para 20)
 determining, based on at least one of the first information or the second information, an event associated with the user stopping consumption of the first content item being presented;    (detecting that the user is cleaning/reading based on the gathered user surrounding data, wherein the data is gathered while the user is watching the content  – at least para 21, 48. Detecting that the user is cleaning/reading based on the user surrounding data that is gathered while the user is watching a content is construed as determining, based on the second information, an event associated with the user stopping consumption of the first content item being presented.)
causing, based on determining that the event was controllable by the user,  a second content item to be presented to the user.  (at least: abstract – select and transmit an advertisement associated with the detected ambient action, wherein the detected ambient action includes the user cleaning/reading – at least para 21, 48. Determining that the user is cleaning/reading is construed as determining that the event was controllable by the user.)
As per Claim 9, Roberts discloses:
a computing device; one or more sensors configured to generate first information associated with physical motion of a user and second information associated with an environment of the user, wherein the computing device comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors, configure the computing device to: (at least para 17, fig6 and associated text)
receive, via one or more sensors and while a first content item is presented to a user, first information associated with physical motion of the user (at least para 20: determine an ambient action 
and second information associated with an environment of the user;   (determine “any other suitable determination associated with the user,…and/or the user’s surroundings” – at least para 20)
 determine, based on at least one of the first information or the second information, an event associated with the user stopping consumption of the first content item being presented;    (detecting that the user is cleaning/reading based on the gathered user surrounding data, wherein the data is gathered while the user is watching the content  – at least para 21, 48. Detecting that the user is cleaning/reading based on the user surrounding data that is gathered while the user is watching a content is construed as determining, based on the second information, an event associated with the user stopping consumption of the first content item being presented.)
cause, based on determining that the event was controllable by the user,  a second content item to be presented to the user.  (at least: abstract – select and transmit an advertisement associated with the detected ambient action, wherein the detected ambient action includes the user cleaning/reading – at least para 21, 48. Determining that the user is cleaning/reading is construed as determining that the event was controllable by the user.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2, 4, 7-8, 10, 12, 15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Roberts et al. (20120304206) in further view of Hough et al. (9398335).
	As per Claims 2, 17, Roberts teaches selecting second content based on a determined user level – at least para 26, and Hough further teaches:
	the causing the second content item to be presented to the user is based on determining that a user interest level satisfies a criterion.  (at least fig5 and associated text, abstract)
It would have been obvious for someone skilled in the art at the time of filing to modify Robert’s feature of selecting second content based on a determined user level, with Hough’s feature of the causing the second content item to be presented to the user is based on determining that a user interest level satisfies a criterion, in order to modify presentation of content to a user based on the determined user interest level – Hough, abstract.
As per Claims 4, 12, 19, Roberts teaches determining a distance of an origin of one or more sounds associated with an event – at least para 18.
Hough further teaches: determining that the event was controllable by the user is based on a determination , that is based on the second information, of…one or more sounds associated with the event – at least: col5, lines 20-55 – contextual clues (associated with controllable/uncontrollable events) including detection of known sounds associated with events, including phone ringing/door bell/user speech.
It would have been obvious for someone skilled in the art at the time of filing to modify Robert’s feature of selecting second content based on a determined user level, with Hough’s feature of determining that the event was controllable by the user is based on a determination, that is based on the second information, of…one or more sounds associated with the event, in order to modify 
As per Claim 7, Roberts teaches second information associated with the user environment, as noted above, and Hough further teaches:
the second information indicates that one or both of a security sensor or a doorbell has been activated.  (at least col5, lines 20-55:  “content providing device 104 may use one or more sensors (106, 108, 110) to establish engagement baseline and an engagement level of at least one of the users (120, 130). In an aspect, the engagement level may be determined based at least in part on contextual clues such as but not limited to ambient sound levels, detection of known sounds (e.g., phone ringing, door bell, user speech, etc.”)
It would have been obvious for someone skilled in the art at the time of filing to modify Robert’s existing features, with Hough’s feature of the second information indicates that one or both of a security sensor or a doorbell has been activated, in order to use sensor data to establish engagement baseline and the user engagement level, which can be used to modify presentation content – Hough, abstract, col5, lines 20-55.
As per Claims 8, 15, 20, Hough further teaches:
determining, based on the determining that the event was controllable by the user, a user interest level associated with the first content item;   (engagement level, i.e. interest level, in the content topic based on contextual clues, based on determining that the event was controllable by the user – ex. change in interest if the user has fallen asleep, become distracted, whether the user has moved locations, at least: col10, lines 1-20. )
determining, based on the user interest level, an interest level in a topic comprising the first content item, wherein the causing the second content item to be presented is further based on the 
It would have been obvious for someone skilled in the art at the time of filing to modify Robert’s existing features, with Hough’s feature of determining, based on the determining that the event was controllable by the user, a user interest level associated with the first content item;   determining, based on the user interest level, an interest level in a topic comprising the first content item, wherein the causing the second content item to be presented is further based on the interest level in the topic, 
in order to use gathered data to establish engagement baseline and the user engagement level, which can be used to modify presentation content – Hough, abstract, col5, lines 20-55.
As per Claim 10, Roberts teaches selecting second content based on a determined user level – at least para 26, and Hough further teaches:
	configure the computing device to cause the second content item to be presented to the user is based on determining that a user interest level satisfies a criterion.  (at least fig5 and associated text, abstract)
It would have been obvious for someone skilled in the art at the time of filing to modify Robert’s feature of selecting second content based on a determined user level, with Hough’s feature of the causing the second content item to be presented to the user is based on determining that a user interest level satisfies a criterion, in order to modify presentation of content to a user based on the determined user interest level – Hough, abstract.

Claims 3, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable in view of Roberts et al. (20120304206) in further view of Ferrazzini et al. (20090088068).
	As per Claims 3, 11, 18, Roberts teaches presenting second content to a user – as noted above, and Ferrazzini further teaches:

based on determining that the second event was not controllable by the user, continuing to present the second content item to the user.    (at least para 14 – determining that the interruption that was caused by external factors, and resuming sending the content – at least para 22, para 44)
It would have been obvious for someone skilled in the art at the time of filing to modify Robert’s existing features, with Ferrazzini’s feature of determining, by the computing device and during the presentation of the …content item to the user, a second event associated with the user stopping consumption of the … content item;  based on determining that the second event was not controllable by the user, continuing to present the … content item to the user, to allow for the resuming of a content where it is interrupted because of an interruption – Ferrazzini, para 4.

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable in view of Roberts et al. (20120304206) in further view of Julian et al. (9215581).
	As per Claims 5, 13, Roberts teaches determining that the event was controllable by the user - 
at least: abstract – select and transmit an advertisement associated with the detected ambient action, wherein the detected ambient action includes the user cleaning/reading – at least para 21, 48. Determining that the user is cleaning/reading is construed as determining that the event was controllable by the user.
	Julian further teaches determining that the event was controllable by the user is based on a received signal strength indication for a device associated with the user – at least fig2 and associated text, icon 204.


Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable in view of Roberts et al. (20120304206) in further view of Hendricks et al. (20130041976).
	As per Claims 6, 14, Hendricks further teaches:
	the determining that the event was controllable by the user is based on data indicating that the user has previously ignored the event. (at least para 34: “The interaction chain may also include behaviors for alternate outcomes such as the user declining to play, the user playing and not beating the high score, etc. “, “In this way, the interaction chain is optimized for the user's experience.”)
It would have been obvious for someone skilled in the art at the time of filing to modify Robert’s existing features, with Hendrick’s feature of the determining that the event was controllable by the user is based on data indicating that the user has previously ignored the event, in order to select content based on previous interactions between a user and a system – Hendricks, abstract.








Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				The 35 USC 101 rejection has been overcome
	In response, Examiner respectfully disagrees. The 35 USC 101 is being maintained by the Examiner – see Office Action above for the reasoned, detailed 35 USC 101 analysis.


Remaining arguments: 		Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
11/9/2021